Citation Nr: 1624394	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Whether VA's recoupment of separation pay was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Th Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1995 with four years of prior active service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination by the VA RO in White River Junction, Vermont.

The Veteran testified at a Board hearing at the local RO in September 2014 before the undersigned Veterans Law Judge; a hearing transcript has been associated with the record. 

The Board notes that additional evidence has been associated with the record that has not been considered by the Agency of Original Jurisdiction (AOJ) in conjunction with the current appeal.  Nevertheless, as this evidence is not pertinent to the issue on appeal, waiver of AOJ consideration is not warranted and the Board may proceed with this decision.  

As a final preliminary matter, this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  


FINDINGS OF FACT

1.  Upon discharge from active service on August 1, 1995, the Veteran received separation pay in the amount of $15, 868.80. 
 
2.  Beginning March 2013, the Veteran received disability compensation benefit payments, which require recoupment of the separation payment. 



CONCLUSION OF LAW

The recoupment of separation pay by withholding disability compensation benefits in the amount of $15, 868.80 was proper.  10 U.S.C.A. §§ 1174, 1174a (West 2014); 38 C.F.R. § 3.700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that recoupment of separation pay by withholding his compensation benefits is not proper.  In this regard, in his statements of record and at the Board hearing, he asserts that the withholding of his compensation benefits is not proper as he had been released from active service for over 19 years.  He testified that he was given a bonus to get out of the military when he could not advance.  He reports that he was not given any notice upon filing his claim for compensation benefits in 2010 that his separation pay would be recouped by VA, or adequate notice at the time that VA began withholding such benefits.    

By way of background, as reflected in his DD-214, in August 1995, the Veteran was discharged from service.  It was noted that the reason for separation was completion of required active service.  Upon discharge, the Veteran was entitled to $15,868.80, as (HYT) separation pay.  HYT refers to "High Year of Tenure" when an enlisted person is not promoted by certain time frames and he or she must separate from service.  No other notations regarding separation or nature of discharge are noted on the Veteran's DD-214.  

In a March 2013 rating decision, the Veteran was awarded disability compensation benefits for a number of disabilities resulting in an offset in payment in order to recoup the severance payment.  In a June 2013 letter, the Veteran was notified that after a special quality review in May 2013, it was determined that future VA benefits will be withheld effective July 1, 2013 to recover the separation pay in the amount of $15,868.80.  The letter continued that after the separation pay amount was fully recouped, the Veteran would start receiving his full VA compensation.  

The recoupment of a Veteran's separation pay from his VA disability compensation is required.  10 U.S.C.A. § 1174(h)(2).  A member of an armed force who has received separation pay under 10 U.S.C.A. § 1174(h)(2), or severance pay or readjustment pay under any other provision of law, based on service in the Armed Forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  See 10 U.S.C.A. § 1174a(g) (providing, in pertinent part, that the provisions of 10 U.S.C.A. § 1174(h) also apply to the payment of special separation benefits to members of the Armed Forces); see also 38 C.F.R. § 3.700(a)(5) (VA's implementing regulation); VAOGCPREC 12-96 (holding that VA must recoup from a Veteran's VA disability compensation the amount of "nondisability severance pay" received by the veteran under section 631 of Pub. L. No. 96-513).

Where entitlement to VA disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  38 C.F.R. § 3.700(a)(5). 

Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  38 C.F.R. § 3.700(a)(5). 

Where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 10 U.S.C. § 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5).  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding. Id.  

In the instant case, upon discharge from service in August 1995, the Veteran received separation pay totaling $15, 868.80.  Since the payment was made before September 30, 1996, VA must recoup the total amount of separation pay due to the Veteran from the disability compensation benefit.  The recoupment of an amount equivalent to the Veteran's separation pay from his VA disability compensation is required by Congress under 10 U.S.C.A. § 1174(h)(2).  The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  In sum, the recoupment of separation pay received by withholding in monthly allotments payments of disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(3) and (5).

The Board is not unsympathetic to the Veteran's situation, recognizes the many years it has been since his discharge from service and receipt of separation pay, and agrees that an error was made when he was first awarded compensation benefits by not informing the Veteran of the requirement to recoup his separation pay.  However, the applicable law and regulations do not make such a distinction under the undisputed facts of this case.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is ultimately required to apply the law passed by Congress, and this decision is dictated by the relevant statutes and regulations that were discussed above.  Accordingly, the recoupment of the amount of separation pay from payments of VA disability compensation benefits is required by law.  Thus, as VA does not have any discretion in the recoupment of the separation pay, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the current claim.  Recoupment of separation pay issue is a matter of statutory interpretation and the VCAA is inapplicable to matters of pure statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  



ORDER

Recoupment of severance pay was proper; the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


